

117 S1267 IS: 2020 Census Deadline Extensions Act
U.S. Senate
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1267IN THE SENATE OF THE UNITED STATESApril 21, 2021Mr. Schatz (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo extend certain deadlines for the 2020 decennial census.1.Short titleThis Act may be cited as the 2020 Census Deadline Extensions Act.2.Census deadline modification(a)DefinitionsIn this section—(1)the term President means the President of the United States; and(2)the term Secretary means the Secretary of Commerce.(b)Modified timetables and rulesNotwithstanding subsections (b) and (c) of section 141 of title 13, United States Code, and subsection (a) of section 22 of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), the following timetables and rules shall apply to the 2020 decennial census of population:(1)Not later than May 1, 2021, the Secretary shall—(A)complete the tabulation of total population by States required under subsection (a) of such section 141;(B)report the tabulation described in subparagraph (A) to the President; and(C)make the tabulation described in subparagraph (A) public.(2)Not later than 14 days after receipt of the tabulation described in paragraph (1)(A), the President shall transmit to Congress the statement described in subsection (a) of such section 22.(3)Each State shall be entitled, in the 118th Congress and in each Congress thereafter until the taking effect of a reapportionment under such section 22 or a subsequently enacted statute, to the number of Representatives shown in the statement described in paragraph (2), and no State shall receive less than 1 Member.(4)Not later than 15 days after receipt of the statement described in paragraph (2), the Clerk of the House of Representatives shall send to the executive of each State a certificate of the number of Representatives to which the State is entitled under paragraph (3). In the case of a vacancy in the Office of Clerk, or of the absence or inability of the Clerk to discharge that duty, that duty shall devolve upon the Sergeant at Arms of the House of Representatives.(5)The Secretary shall—(A)complete the tabulations of population required under subsection (c) of such section 141 as expeditiously as possible after the deadline described in paragraph (4) of this subsection, taking into account the deadlines of each State for legislative apportionment or districting; and(B)report the tabulations described in subparagraph (A) as required under subsection (c) of such section 141 not later than October 1, 2021.